United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2440
                                   ___________

Kraig M. Lager,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Mike Kemna; John/Jane Doe,             * Western District of Missouri.
Supervisor of the Mailroom of the      *
WMCC,                                  *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: November 19, 1997
                             Filed: December 15, 1997
                                 ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


       Kraig Lager, a Missouri inmate, appeals from the order of the District Court1
dismissing his 42 U.S.C. § 1983 (1994) action against Mike Kemna, the superintendent
of the Western Missouri Correctional Center (WMCC), and an unnamed mailroom
supervisor at WMCC. We affirm.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      Lager alleged that defendants violated his First and Fourteenth Amendment rights
by confiscating mail sent to him from another inmate. The mail consisted of two
documents related to the other inmate&s lawsuits and was sent so that Lager could assist
the other inmate in preparing court filings. Kemna filed a motion to dismiss Lager&s
complaint for failure to state a claim and attached the WMCC regulation under which
Lager&s mail was seized, which allows inmates to “only possess their own legal
material.” The District Court dismissed the action with prejudice, concluding that the
prison regulation was reasonably related to the legitimate penological interests of
preventing extortion and blackmail and avoiding tension among inmates.

       This Court reviews de novo the District Court&s dismissal for failure to state a
cause of action. See Hamm v. Groose, 15 F.3d 110, 112 (8th Cir. 1994). We agree
with the District Court that, as a matter of law, the prison regulation was reasonably
related to prison security concerns and was not an exaggerated response to those
concerns. See Turner v. Safley, 482 U.S. 78, 89-91 (1987). We reject Lager&s
contention that the District Court improperly converted the motion to dismiss into one
for summary judgment by considering the regulations; the pleadings recited the
pertinent part of the regulation. Cf. Gibb v. Scott, 958 F.2d 814, 816 (8th Cir. 1992)
(holding District Court should have treated motion to dismiss as one for summary
judgment where matters outside pleadings were considered, but noting consideration
of matters outside pleadings is harmless if nonmoving party had adequate opportunity
to respond and material facts were neither disputed nor missing from record).

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                          -2-